[Cite as Crumpler v. Crumpler, 2021-Ohio-4622.]


STATE OF OHIO                   )                      IN THE COURT OF APPEALS
                                )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                )

JEFFREY CRUMPLER                                       C.A. No.     21CA0015-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
STACEY CRUMPLER                                        COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   21 DR 0013

                                DECISION AND JOURNAL ENTRY

Dated: December 30, 2021



        HENSAL, Presiding Judge.

        {¶1}    Stacey Crumpler (“Wife”) appeals a judgment entry of the Medina County Court

of Common Pleas, Domestic Relations Division, that denied her motion for contempt. For the

following reasons, this Court dismisses the appeal.

                                                  I.

        {¶2}    Jeffrey Crumpler (“Husband”) filed a complaint for divorce against Wife. He

also filed a UCCJEA Parenting Proceeding Affidavit, which he later amended. A couple of days

after Husband filed his amended affidavit, Wife moved for Husband’s attorney to be held in

contempt, alleging that the affidavit was fraudulent. Specifically, Wife alleged that the affidavit

did not disclose a prior custody proceeding involving the parties’ children or that a civil

protection order existed against Husband. She alleged that Husband’s attorney knew about the

other matters because he had represented Husband in them.             Husband responded to the

allegations, asserting that a clerical mistake caused the omissions and that they were not an
                                                   2


intentional misrepresentation to the Court. Husband also submitted a second amended UCCJEA

Parenting Proceeding Affidavit that corrected the errors. Without holding a hearing, the trial

court denied the motion for contempt because Husband’s attorney was “not a party to th[e] case.”

Wife has appealed, assigning as error that the trial court incorrectly denied her motion for

contempt.

                                                  II.

                                    ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED WIFE’S
       MOTION TO HOLD ATTORNEY MATTHEW A. MISHAK IN CONTEMPT
       OF COURT PURSUANT TO ORC §2705.05 WHEN ATTORNEY MISHAK
       FILED HIS CLIENT’S FALSE AFFIDAVIT WITH THE TRIAL COURT,
       WHEN HE KNEW OR SHOULD HAVE KNOWN THAT THE AFFIDAVIT
       WAS FALSE.

       {¶3}    Wife argues that the trial court exercised improper discretion when it denied her

motion for contempt against Husband’s attorney under Revised Code Section 2705.02. That

section provides in part that “[a] person guilty of any of the following acts may be punished as

for a contempt: (A) [d]isobedience of, or resistance to, a lawful writ, process, order, rule,

judgment, or command of a court or officer[ or] (B) [m]isbehavior of an officer of the court in

the performance of official duties, or in official transactions[.]”

       {¶4}    Wife notes that Ohio Revised Code Section 2705.09 affords appellate review of

contempt orders. That Section provides in part that “[t]he judgment and orders of a court or

officer made in cases of contempt may be reviewed on appeal.” The Ohio Supreme Court has

explained, however, that there is an “assumption underlying the statute * * * that an appeal will

be taken only in situations where the court finds a person in contempt.” Denovchek v. Board of

Trumbull County Com’rs, 36 Ohio St.3d 14, 15 (1988). It has also explained that “contempt is

essentially a matter between the court and the person who disobeys a court order or interferes
                                                  3


with court processes.” Id. at 17. Accordingly, “[t]here is no right of appeal from the dismissal of

a contempt motion when the party making the motion is not prejudiced by the dismissal.” Id. at

syllabus. In her appellate brief, Wife has not identified any prejudice that she has suffered from

the denial of her motion for contempt, especially now that Husband has filed a second amended

affidavit that included the cases it previously omitted.

       {¶5}    We also note that a final judgment has not been entered by the trial court in the

underlying case. In State ex rel. Hillman v. Holbrook, 127 Ohio St.3d 1529, 2011-Ohio-376, the

Ohio Supreme Court dismissed an appeal from a motion for contempt because the “order was

made against a non-party in a case in which a final judgment had not yet been entered” and the

appellant could “raise his claims in an appeal from the final judgment[.]” Id. The Supreme

Court concluded, therefore, that the order appealed from was not a final, appealable order under

Sections 2505.02 and 2505.03. Id.

       {¶6}    Consistent with Holbrook, we conclude that the trial court’s judgment entry

denying Wife’s motion for contempt is not a final, appealable order. This Court, therefore, does

not have jurisdiction over the appeal. In addition, because Wife has not shown that she was

prejudiced by the denial of the motion, she does not have a right to appeal the trial court’s

decision. Wife’s appeal is dismissed.

                                                 III.

       {¶7}    This Court does not have jurisdiction to consider the appeal under Sections

2505.02 and 2505.03 and Wife has not shown that she has the right to appeal the trial court’s

decision under Section 2705.09. The appeal is dismissed.

                                                                                Appeal dismissed.
                                                4




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAMES V. BARILLA, Attorney at Law, for Appellant.

MATTHEW A. MISHAK, Attorney at Law, for Appellee.